Citation Nr: 1401930	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-25 888	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The appeal was previously remanded by the Board in November 2011.

The issue of entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disabilities, has been granted in an October 2012 rating decision, and so is not before the Board on appeal.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for a left hip disability, to include as secondary to service-connected right knee disabilities.  The November 2011 Board remand instructed the RO to obtain a medical opinion as to whether it was at least as likely as not that the Veteran's left hip disability had been aggravated beyond its natural progression by the Veteran's service-connected right knee disabilities.  However, the December 2011 VA examination report as to the Veteran's hip once again opined that the Veteran's left hip disability was less likely than not proximately due to or the result of the Veteran's service-connected condition, but did not provide any opinion on the issue of aggravation.  Although an aggravation opinion was again requested in a July 2012 deferred rating decision, no such opinion has been associated with the claims folder.  Therefore, the Board's remand was not substantially complied with, and the claim must be remanded again to obtain an opinion as to the issue of aggravation.  See Stegall v. West, 11 App. 268, 271 (1998) (A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (Both causation and aggravation are proper grounds for claim of secondary service connection).  

The October 2012 Supplemental Statement of the Case (SSOC) indicates that the evidence the RO considered included treatment records from VA Medical Center (VAMC) Tuscaloosa dated from December 14, 2011 to September 28, 2012.  These treatment records are not associated with the claims file, and should be obtained upon remand.  Similarly, the SSOC indicates that the RO considered VAMC Birmingham treatment records from November 17, 2001 to October 1, 2012.  The most recent VAMC Birmingham treatment records associated with the claims file, however, are from November 1, 2011.  Therefore, the more recent VAMC Birmingham treatment records should also be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Tuscaloosa VAMC, and all associated outpatient clinics, and obtain all records of VA treatment of the Veteran, to specifically include records from December 14, 2011 to September 28, 2012.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Contact the Birmingham VAMC, and all associated outpatient clinics, and obtain all records of VA treatment of the Veteran from November 1, 2011 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After accomplishing the above, forward the Veteran's entire claims file to an appropriate VA examiner who has not seen the Veteran before, and schedule a new VA examination.

The examiner is requested to provide a diagnosis for any left hip disability found, and for each diagnosis, offer an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's left hip disability is caused by service or is otherwise related to service.

If the first opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left hip disability is caused or aggravated by his service-connected right knee disabilities.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

A complete rationale must be provided for any opinion offered.

4. Once all of the above development has been completed, readjudicate the appeal (service connection for left hip disability, to include as secondary to service-connected right knee disabilities).  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


